DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 04/27/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 04/27/2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. § 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2826220 A) in view of Brinen et al. (US 2677394 A) hereinafter referred to as Brinen (cited in the previous office action but not relied on).
Regarding claim 8, Young teaches a baffle (Fig. 1, metal strip 5) for a flue, the baffle comprising:
a strip of material (Fig. 1, metal strip 5), the strip of material comprising: 
a plurality of holes along a length of the strip of material (Fig . 2, openings 9); and 
a plurality of bent blades along the length of the strip of material (Fig. 2, lobes 6), wherein each 
hole of the plurality of holes is adjacent one bent blade of the plurality of bent blades (Fig. 2, see lobes and openings adjacent to each other), each hole configured to permit flue gas to pass therethrough (Col. 2, lines 59-64, oil travels from one side to the other side of the strip and flue gas would perform in the same fluidic fashion). 
	Young fails to teach wherein each bent blade of the plurality of bent blades comprises an aperture formed therethrough, the aperture configured to permit flue gas to pass therethrough.
	Brinen teaches wherein each bent blade of the plurality of bent blades comprises an aperture formed therethrough, the aperture configured to permit flue gas to pass therethrough (Fig. 1, lobes 7, apertures 11).
	Specifically, the combination the examiner has in mind is to add the apertures to each of the lobes of Young. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Brinen into Young to include the above combination. Doing so provides a path for the fluid to flow through the baffle while the blade and the hole adjacent the blade provide two addition paths for the fluid to flow which results in maximum mixing of the fluid while still allowing it to flow through, resulting in a high temperature drop but a low pressure drop through the exchanger (Col. 2, lines 20-23 and Co. 4, lines 30-51).
Regarding claim 9, Young as modified teaches the baffle of claim 8, and Young further teaches wherein the plurality of bent blades forms an alternating pattern with a first blade extending from a first side of the baffle and an adjacent blade extending from a second side of the baffle that is opposite the first side of the baffle (Fig. 2, lobes 6 are alternating on each side of the metal strip 5).
Regarding claim 12, Young as modified teaches the baffle of claim 8, and Young further teaches wherein each of the plurality of bent blades forms a 90 degree angle with the baffle (Fig. 4, lobes 6 are completely flat from the side view showing they are at a 90 degree angle from the metal strip 5).
Regarding claim 13, Young as modified teaches the baffle of claim 8, and Young further teaches wherein the plurality of holes forms an alternating pattern with a first two holes along a first lateral side of the strip of material, a second two holes along a second lateral side of the strip of material, and a third two holes along the first lateral side of the strip of material (Fig. 2, opening 9 is formed in an alternating pattern with two openings on one lateral side and the next openings on the other lateral side of the metal strip 5).
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janezich et al. (US 9671181 B2) hereinafter referred to as Janezich in view of Brinen et al. (US 2677394 A) hereinafter referred to as Brinen (cited in the previous office action but not relied on).
Regarding claim 8, Janezich teaches a baffle (Fig. 6, baffle plate 58) for a flue, the baffle comprising:
a strip of material (baffle plate 58), the strip of material comprising: 
a plurality of holes along a length of the strip of material (plate aperture 68); and 
a plurality of bent blades along the length of the strip of material (tabs 64), wherein each 
hole of the plurality of holes is adjacent one bent blade of the plurality of bent blades (plate aperture 68 is adjacent to tabs 64), each hole configured to permit flue gas to pass therethrough (flue gasses would be capable of passing through the aperture 68). 
	Janezich fails to teach wherein each bent blade of the plurality of bent blades comprises an aperture formed therethrough, the aperture configured to permit flue gas to pass therethrough.
	Brinen teaches wherein each bent blade of the plurality of bent blades comprises an aperture formed therethrough, the aperture configured to permit flue gas to pass therethrough (Fig. 1, lobes 7, apertures 11).
	Specifically, the combination the examiner has in mind is to add the apertures to each of the tabs of Janezich. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Brinen into Janezich to include the above combination. Doing so provides a path for the fluid to flow through the baffle while the blade and the hole adjacent the blade provide two addition paths for the fluid to flow which results in maximum mixing of the fluid while still allowing it to flow through, resulting in a high temperature drop but a low pressure drop through the exchanger (Col. 2, lines 20-23 and Co. 4, lines 30-51).
Regarding claim 9, Janezich as modified teaches the baffle of claim 8, and Janezich further teaches wherein the plurality of bent blades form an alternating pattern with a first blade extending from a first side of the baffle and an adjacent blade extending from a second side of the baffle that is opposite the first side of the baffle (Fig. 7, tabs 64 alternate)
Regarding claim 11, Janezich teaches the baffle of claim 8, and Janezich further teaches wherein each of the plurality of bent blades forms an acute angle with the baffle (Fig. 7, angle α).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2826220 A) in view of Brinen et al. (US 2677394 A) hereinafter referred to as Brinen (cited in the previous office action but not relied on) and Jackson (US 3729901 A).
Regarding claim 10, Young as modified teaches the baffle of claim 8, however Young as modified fails to teaches wherein each of the plurality of bent blades comprises a gusset thereby increasing a rigidity of each of the plurality of bent blades.
Jackson teaches wherein each of the plurality of bent blades comprises a gusset thereby 
increasing a rigidity of each of the plurality of bent blades (Fig. 2, baffle plate 40, gusset 50).
	Specifically, the combination the examiner has in mind is to add the gussets of Jackson to the lobes of Young as modified on the side of lobe that is opposite the side closest to the openings.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jackson to modify Young as modified to include the above limitations. Doing so increases the rigidity of the baffles (Column 2, lines 63-66).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2826220 A) in view of Brinen et al. (US 2677394 A) hereinafter referred to as Brinen (cited in the previous office action but not relied on) and Bourke (US 6354248 B1).
Regarding claim 14, Young as modified teaches the baffle of claim 8, however Young as modified fails to teach wherein the plurality of bent blades have varying length with shorter bent blades proximate to a combustion end of the baffle and longer bent blades proximate a hanger end of the baffle.
Bourke teaches wherein the plurality of bent blades have varying length with shorter bent 
blades proximate to a combustion end of the baffle and longer bent blades proximate a hanger end of the baffle (Column 10, lines 25-29).
	Specifically, the combination the examiner has in mind is to have the length of each of the blades of Young as modified increase the further away from the combustion they get as taught in Bourke.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bourke to modify Young as modified to include the above limitations. Doing so increases the lifespan of the blades (Col. 10, lines 25-41). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762